Citation Nr: 1529443	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  96-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total schedular disability rating for major depressive disorder (MDD) for the time period from October 15, 1999 to December 30, 2003. 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1986 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  At that time, the rating in effect for the Veteran's service-connected psychiatric disability was 30 percent. 

By way of implementation of December 2006 and September 2012 Board decisions, the rating was increased.  At present the disability is rated at 70 percent for the period from August 31, 1999 to January 7, 2007, and at 100 percent for the period beginning on January 1, 2007.  A total (100 percent) rating based in individual unemployability (TDIU) is in effect for the period from December 31, 2003 to January 7, 2007. 

Notwithstanding the grants of the claim by the Board, the Veteran appealed the September 2012 decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In August 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  The Parties moved the Court to vacate that part of the September 2012 Board decision that denied a rating greater than 70 percent for the Veteran's service-connected MDD, for the period from October 15, 1999 to January 6, 2007.  The Parties expressly agreed that the Board's award of the TDIU in the September 2102 decision was not subject to judicial review. 

This matter was again before the Board in May 2014, at which time the Board denied entitlement to a total schedular rating for MDD from October 15, 1999 to December 30, 2003.  The Veteran appealed this decision to the Court.  In December 2014, the Court granted another JMR vacating and remanding the Board's May 2014 decision.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence. 

In September 2008, the Board remanded this matter for additional development. Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims, and the Board may proceed with adjudication of this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, throughout the period from October 15, 1999 to December 30, 2003, the Veteran's service-connected MDD approximated total social and occupational impairment due to symptoms such as persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and instances of disorientation to time or place.  


CONCLUSION OF LAW

The criteria for a total schedular disability rating for MDD from October 15, 1999 to December 30, 2003 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130. Diagnostic Code (DC) 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue on appeal is limited to that listed on the title page.  This is consistent with the August 2013 and December 2014 JMRs, as well as with arguments dated in April 2014 and March 2015 by the Veteran's representative.  

In Carter v. Shinseki, 26 Vet. App. 534 (2014), the Court held that when represented parties enter into a JMR from the Court to the Board, the parties must give clear direction to the Board of the errors that they agree are raised by the record and specify what further action the Board must take with respect to the claim.  Moreover, the Court determined that the degree to which the JMR relieves the Board of the duties it possesses is determined by the terms of the JMR in the context of the other facts present in the case.  Here, the Parties, who were represented by counsel, stated that the TDIU issue was not subject to judicial review in the August 2013 JMR.  This indicates to the Board that there is no need for discussion with regard to TDIU. 

In the April 2014 argument, the Veteran's representative stated that the issue in dispute involved whether a schedular rating over 70 percent, for MDD from October 15, 1999 to January 6, 2007 was what had been sent back to the Board for readjudication.  After noting that the RO had granted TDIU with an effective date of December 31, 2003, the representative stated that the Veteran was satisfied with the Veteran's overall rating from December 31, 2003 onward and then stated that the argument presented focused solely on the period from October 15, 1999 to December 30, 2003.  The representative then concluded his argument requesting that the Board grant a 100 percent schedular rating for the Veteran's MDD for the period of October 15, 1999 to December 30, 2003.  The timeframe on appeal was again reiterated by the December 2014 JMR and March 2015 argument by the Veteran's representative.  

From the August 2013 and December 2014 JMRs and the April 2014 and March 2015 briefs, the Board concludes that the issue on appeal does not involve TDIU or extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).  It therefore confines its discussion to whether a 100 percent rating under the criteria for rating disability due to mental disorders, at 38 C.F.R. § 4.130, is warranted from October 15, 1999 to December 30, 2003. 

In this regard, it is important to note that this case has been before the Board several times, subject to several grants as requested by the Veteran.  This case has been on appeal, it appears, for more than 18 years.  A detailed review of the evidence makes clear that this is the only issue before the Board at this time. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  It is noted that records outside of the temporal rating period may be relevant to determining the appropriate rating for the period.  See Moore v. Shinseki, 555 F.3d 1396, 1373-74 (Fed. Cir. 2009). 

The Board has considered those records that fall outside of the period on appeal.  In this regard, it is important to note that in Moore v. Shinseki, 555 F. 3d 1369, 1373-74 (Fed. Cir. 2009) the holding was that VA erred for not obtaining hospitalization records before the appeal period (making review of the record impossible).  In the case before the Board, VA previously had all pertinent records and did not cite to some limited records that, as pointed out by the Board, fall outside the period on appeal, but, it is important for the Veteran to understand, were reviewed by the Board.  As the Court has repeatedly stated, reference to all documents in a claims file in a Board decision is unwarranted.  In fact, in deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

That portion of the rating schedule that addresses service-connected psychiatric disabilities is currently based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2014).  However, the time on appeal occurred before the issuance of the DSM-V, which is the newest edition.  The Veteran has many diagnoses of MDD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  DSM-IV.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  Id. 

The GAF scale provides that scores ranging from 11 to 20 reflect behavior that results in some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio v. Shinseki indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Here, the Board finds insufficient evidence to distinguish symptoms of the Veteran's service-connected psychiatric disorder from nonservice-connected psychiatric disorders.  It therefore considers all psychiatric symptoms as due to her service-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

After a thorough review of all of the evidence of record, the Board concludes that the Veteran's MDD warranted a total disability rating (100 percent) from October 15, 1999 to December 30, 2003.  Specifically, Timberlawn Mental Health Systems (Timberlawn) treatment records from August 1999 document that the Veteran presented with suicidal ideation with related plan to inject potassium chloride.  At least one record from this facility showed a GAF score of 25 in August 1999.  The Veteran was admitted to the trauma program in January 2000 at the urging of a therapist.  She reported that she was having suicidal thoughts with a plan to overdose and did not feel like it was safe to go home.  It was noted that she had a history of depression and dissociative identity disorder and that she had a history of depression since 1989. 

On mental status examination, it was noted that she appeared well developed and nourished; however, she was somewhat evasive in answering questions and very vague in describing suicidal thoughts.  The Veteran reported that her mood was hopeless.  Her affect was dysphoric.  She was alert and oriented to time, place and person.  Her immediate, recent and remote memories were good.  Her intelligence was average and her thought processes were logical and goal-directed.  The Veteran denied assaultive thoughts and hallucinations.  She did report suicidal thoughts.  It was noted that her judgment was limited and that she had the ability to provide for her activities of daily living.  Her current GAF score was 30 and it was noted that the highest GAF score in the past year was 60.

In October 1999, the Veteran reported increased depression, poor sleep and appetite.  It was noted that she had been hospitalized but her depression had not improved.  Her thought processes were goal-directed.  She denied suicidal and homicidal ideation and hallucinations.  A private treatment record dated in January 2000 document a diagnosis of severe and recurrent MDD.  The record noted depression with suicidal ideation. 

In a January 2000 statement to a congressperson, she stated that she was advised by treating professionals that she should not live alone for a while, and that it was suggested that she reside in a half-way house in Dallas.  Although prior to the timeframe on appeal, the Board notes that the Veteran was previously released to a half-way house in the mid-1990s following cessation of treatment.  Furthermore,  a February 2000 Timberlawn treatment record showed that the Veteran required hospitalization due to severe impairment of level of functioning and severely impaired disorders of thought and perception, which required 24-hour supervision.  

The Veteran was afforded a VA examination in March 2000 during which the Veteran complained that she had trouble sleeping.  She reported that she had been hospitalized for depression four times.  She reported that she was hospitalized in 1992, 1995 and 1999.  It was noted that she had worked as a receptionist and as an administrative assistant, but that her last employment was in September 1999.  She reported that she was studying for a master's degree. 

The Veteran reported that her current symptoms included depression and sleep disturbances.  Mental status examination showed that she was neatly dressed and groomed.  Her psychomotor activity was not unusual.  She talked at a normal rate and volume.  Answers to questions were logical, relevant and coherent.  Her mood was depressed, affect was bland, memory was good and she was oriented to time, place, and person.  She admitted to thoughts of suicide and multiple past suicidal gestures, including burning her wrist and overdosing with medication.  She admitted to anger but denied impulses to hurt other people.  She reported that she had auditory but not visual hallucinations.  With regard to functional limitations, it was noted that she was able to drive a car, cook, clean do laundry, bathe, dress, and tend to personal hygiene.  The examiner diagnosed MDD and assigned a GAF score of 55. 

In regards to the Veteran's course of study and education for her post-undergraduate degrees, the Board notes that the authenticity of these education tracks and the degree programs is highly questioned.  Specifically, in numerous statements by the Veteran's representative and a medical professional, as well as many newspaper articles and a document from a federal district court found in the record, the university from which the Veteran received her post-undergraduate degrees appears to have been a fraudulent scheme of attaining degrees on the Internet.  In fact, the evidence showed that there was no course of study or curriculum necessary to earn a degree; one just needed to pay the necessary "fees" to be entitled to a diploma within days.  The various medical and social work professionals who interacted with the Veteran did not seem to have been aware of this fact during the time period on appeal.  Thus, the Board concludes the fact that the Veteran reported that she was studying for a master's degree during the March 2000 VA examination is not an indication of mental capacity showing that she did not have total occupational and social impairment.  

June 2000 records from Cedars Hospital show that the Veteran was admitted with a diagnosis of recurrent and severe MDD and posttraumatic stress disorder (PTSD).  The records reflect that a GAF score of 20 was assigned upon admission and 33 upon discharge.  Her mood was depressed.  The report noted self-mutilation, as the Veteran has cut her arms and legs a week earlier, requiring sterile strips.  She had intrusive negative thinking, and positive suicidal ideation with a plan to inject herself with lidocaine and thought of injecting Epsom salts.  A report of mental status examination reflects that the Veteran was oriented to time, place and person, normal speech, depressed mood, fair insight, impaired judgment, and was depressed.  Remote and recent memories were intact.  It also indicated that she had chronic suicidal ideation with specific plan and self-mutilating behavior. 

In October 2000, VA provided a relevant examination.  The examiner noted that the Veteran was cleanly dressed, well-groomed and politely participated in the examination.  The examiner indicated that the Veteran's intellectual ability was well above average, there were no cognitive problems noted, and her contact with outside reality was perfect.  She had excellent sentence construction and advanced vocabulary; however, she appeared depressed and indeed complained of depressions, feelings of dejection and hopelessness.  She reported definite plans to complete a master's degree, which as stated above, the Board does not find persuasive of cognitive ability or mental fortitude. 

Diagnostic impression was major depression, chronic and moderate.  The VA examiner commented that there was no doubt the Veteran was competent.  The examiner opined that she is capable of working and was actually fully employed.  He indicated, therefore, that he could not process on unemployability, although her hospitalization and depression mildly interfered with her working function.  The examiner assigned a GAF score of 60. 

In an October 2000 statement, a private physician, "A.C.H.," M.D., reported that he treated the Veteran from June to August 2000.  Her diagnoses included: major depression; dissociative disorder not otherwise specified (NOD), and PTSD.  The physician noted that the symptoms were very impairing for the Veteran.  He stated that "I do not believe [the Veteran] can sustain gainful employment at this time."  He stated that these symptoms were also refractory to medical treatment.  Her symptoms included the following categories: major depression, low mood and interest, low self-esteem, frequent guilt feelings, low energy and concentration and frequent suicidal ideations.  He indicated that they had been at their current severity since spring 1999, and antidepressants brought only moderate relief.  It was noted that the Veteran had intrusive, hallucinatory thoughts and experiences of depersonalization that were distressing. 

The record also includes documentation indicating that the Veteran was very distressed by having to inflict and then treat gunshot wounds to animals over a period of several years while training medics in the Army.  Symptoms noted were distance from emotions, a lack of sense of belonging, suspiciousness of others and situations, increased startle reflex and hypervigilance.  She had recurrent, distressing nightmares of the described events. 

An August 2001 VA mental health history of present illness assessment reflected a history of self-destructive behavior.  An April 2002 VA treatment note documented the Veteran's report that she frequently awoke with nightmares.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  Impressions included major depressive disorder in partial remission, chronic PTSD, moderate to severe.  During a February 2002 VA mental health assessment, the medical professional noted that the Veteran loses time up to several days subjectively, while functioning as normal outward. 

A June 2002 VA treatment note reflected that the Veteran denied hopelessness, suicidal intent, homicidal ideation, or psychotic symptoms.  She denied any thoughts of impulses for mutilating behavior.  A VA psychiatrist noted an impression of PTSD, dissociative disorder, attention deficit disorder and MDD, which was in remission. 

A September 2002 VA treatment note showed that the Veteran reported insomnia and increased depression.  She reported suicidal thoughts almost daily over the prior month but denied acting on those thoughts and reported that, overall, her depressed mood was getting better.  She reported that she would have occasional nightmares and wake up in a panic.  She denied significant anxiety in the daytime. 

A March 2003 VA treatment note reflects that the Veteran reported low energy and depressed and indifferent mood.  She reported that her anxiety was under control. There were no recent dissociative symptoms and she denied suicidal ideation, homicidal ideation, or psychotic symptoms. 

A March 2004 VA treatment documents the Veteran's report that her mood was depressed or tired most of the time.  She reported intrusive memories and flashbacks and that she used dissociation to deal with pain.  She complained of a recent increase in suicidal ideation but denied an intent to act on it.  She denied homicidal ideation or psychotic symptoms.  She reported two panic attacks in the previous month. 

VA treatment notes from June 2004 reflect that the Veteran complained of increasing depressed mood.  The Veteran's affect was depressed but reactive.  She reported recurrent suicidal thoughts but denied an intent to act on them.  A VA physician diagnosed PTSD, chronic, dissociative versus dissociative identity disorder, currently improved in partial remission, MDD which was in remission, and attention-deficit disorder (ADD) that was inattentive type.

The Board notes that the record contains subsequent evidence of the Veteran's mental health symptoms; however, the Board determines most of the evidence does not relate to her psychiatric symptoms or disability picture during the period from October 15, 1999 to December 30, 2003.  However, the Veteran was afforded a VA examination in December 2004, where it was noted that she had a history of self-mutilation-cutting and burning herself.  Furthermore, it was noted that her mood disturbance was chronic and severe.  The examiner provided a diagnosis of chronic PTSD and assigned a GAF score of 35 at that time; however, the Board notes that these symptoms occurred outside the appeal period.  

In a May 2008 statement, a private treating psychiatrist remarked that, in his opinion, the Veteran was "totally and permanently unemployable due to recurrent Major Depression Disorder, and has been since at least 2004."  In a February 2010 report, a private physician stated that "[w]hen taken in combination with the physical limits placed upon her by her knee disability, it is clear that [the Veteran] faces an intractable set of diseases process that have left her completely disabled."  

In a May 2012 report, a private physician, opined that the Veteran "had severe and pervasive mental illness preventing her from functioning in an adequate or capable fashion even in the most basic requirements of our society."  This private physician also noted the fraudulent educational program from which the Veteran received her graduate degrees. 

In an April 2014 statement, "C.E.," who identified herself as having lived with the Veteran for the past 14 years, provided several instances of when the Veteran showed symptoms and signs of severe depression. " C.E." indicated that the Veteran's emotional state was difficult to describe, and that there were times when she went through periods of self-hatred or acting like anything real or perceived was her fault.  Moreover, "C.E." indicated that at other times, her depression was so severe it was hard to get her to do anything at all, and that she was constantly in pain to varying degrees. 

In light of the aforementioned evidence, and after resolving doubt in the Veteran's favor, the Board concludes that her MDD approximated total social and occupational impairment due to symptoms such as a persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and instances of disorientation to time or place throughout the period from October 15, 1999 to December 30, 2003.  The Board finds it significant that the record includes a pattern of documented instances where the Veteran had suicide ideation.  Furthermore, she exhibited instances where she planned and acted upon her suicidal contemplations, requiring hospitalization and treatment.  Thus, the Board determines that the record shows that she exhibited a persistent danger of hurting herself during this time period.  

Furthermore, there were noted instances where she was not properly oriented to time or place, such as the February 2002 VA mental health assessment.  Likewise, she was noted as being unable to perform activities of daily living, at least intermittently, when she was recommended to live in a half-way home in Dallas and when she was noted to require 24-hour supervision in February 2000.  

The Board acknowledges that the record contains documentation detailing instances where the Veteran's symptoms approximated a disability picture of 70 percent disabling under the rating schedule during the time period from October 15, 1999 to December 30, 2003.  However, the Board determines that on many occasions during this time period, the Veteran's symptoms of persistent danger of hurting herself, intermittent ability to perform activities of daily living, and instances of disorientation to time have more closely approximated the criteria for total occupational and social impairment.  See 38 C.F.R. § 4.7.

Likewise, while the Board notes that at times during the period on appeal, the Veteran's GAF scores were in the 50s and 60s, indicating moderate to mild symptoms, the record also includes instances during this staged rating period where the Veteran's GAF scores were in the 20s and 30s, indicating an inability to function in almost all areas.  And in fact, at least on one occasion, she was assigned a GAF score of 20, reflecting that she was in some danger of hurting herself or others. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to a total schedular disability rating for the staged rating period on appeal.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to a total schedular disability rating for MDD for the time period from October 15, 1999 to December 30, 2003 is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


